tcmemo_2004_268 united_states tax_court ingrid capehart petitioner v commissioner of internal revenue respondent docket no filed date terri ann merriam jennifer a gellner and wendy s pearson for petitioner robert v boeshaar and julie l payne for respondent memorandum findings_of_fact and opinion marvel judge this case arises from a request for relief under section with respect to petitioner’s through taxable years respondent determined that petitioner wa sec_1all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure not entitled to any relief under sec_6015 petitioner timely filed a petition seeking review of respondent’s determination after concessions the issue for decision is whether petitioner is entitled to relief in addition to that conceded by respondent under sec_6015 c or f for the taxable years and findings_of_fact some of the facts have been stipulated and are so found the first second third and fourth stipulations of facts are incorporated herein by this reference petitioner resided in sparks nevada when her petition in this case was filed 2in the second stipulation of facts respondent reserved an objection to the admission of exhibit 235-p appeals transmittal and case memo on grounds of relevancy and hearsay at the end of the trial the court deferred ruling on exhibit 235-p and ordered the parties to address the issue of its admissibility in their posttrial briefs respondent conceded on brief that exhibit 235-p qualified as a business record under fed r evid and that therefore his hearsay objection is moot although respondent did not concede his relevancy objection he did not pursue the objection on brief consequently we deem respondent to have abandoned his relevancy objection and we admit exhibit 235-p respondent also conceded that petitioner is entitled to partial relief under sec_6015 accordingly respondent initially allocated half of the partnership items giving rise to the understatements in issue to petitioner and half to mr capehart but adjusted the allocation to take into account the tax_benefit to mr capehart as required by sec_6015 and b see 121_tc_73 as a result respondent determined that for through none of the deficiencies were allocable to petitioner and that for through dollar_figure dollar_figure and dollar_figure of the deficiencies respectively were allocable to petitioner background petitioner was born and raised in germany petitioner attended years of elementary_school and spent years at a girls’ school where she learned grammar reading writing history religion first aid cooking and sewing petitioner met mr capehart3 in germany while he was serving in the u s army in they were married and in they moved to the united_states petitioner and mr capehart were married for years and were living together when mr capehart died on date petitioner did not speak any english when she met mr capehart but after she came to the united_states petitioner taught herself to read and write in english petitioner is fluent in english petitioner and mr capehart moved several times within the united_states and they also lived in germany because of these moves petitioner was required to change jobs frequently petitioner worked as a bookkeeper and also did filing and typing although petitioner quit working for a period of time to stay home with her children she eventually convinced mr capehart that she should go back to work petitioner took a part-time job 3mr capehart dropped out of high school to join the u s army but he later obtained a general equivalency diploma while serving in germany mr capehart never went to college and had no formal training in finance federal taxation or cattle ranching as a sales clerk at a military store and later at a 7-eleven store even though she was aware that mr capehart was opposed to the idea of her working outside of the home petitioner eventually started working as a bank teller and about years later her supervisor trained her as a new_accounts clerk at the bank petitioner received advanced training in selling bank services soliciting clients’ business and handling safe deposit boxes throughout their marriage mr capehart made decisions about purchasing the family’s homes automobiles and boats although petitioner did not always agree with mr capehart’s decisions she usually deferred to his judgment while petitioner often tried to please mr capehart to avoid evoking his temper mr capehart never acted violently towards petitioner even when she sought employment outside of the home in spite of his opposition to the idea mr capehart never physically abused petitioner or threatened her petitioner and mr capehart maintained a joint bank account from which petitioner was responsible for paying their bills because mr capehart was not good at math and did not like to write checks petitioner wrote and signed most of the checks drawn on their account and petitioner balanced the checkbook hoyt partnership investments walter j hoyt iii mr hoyt was the son of a prominent shorthorn cattle breeder who along with other members of his family organized promoted and operated more than cattle- breeding partnerships the hoyt partnerships from through each partnership was organized and marketed in the same manner and mr hoyt served as the general_partner of each partnership for an overview of the hoyt organization see bales v commissioner tcmemo_1989_568 see also river city ranches ltd v commissioner tcmemo_2003_150 mekulsia v commissioner tcmemo_2003_138 durham farms v commissioner tcmemo_2000_159 affd 59_fedappx_952 9th cir river city ranches j v v commissioner tcmemo_1999_209 affd 23_fedappx_744 9th cir in mr capehart learned about the hoyt partnerships from his brother-in-law petitioner and mr capehart eventually met with mr hoyt to discuss the partnerships during their initial meeting mr hoyt explained that he had developed a special breed of cows which sold at a very high price and that their investment in the cattle would grow as the cows reproduced mr hoyt further explained that he would refile petitioner and mr capehart’s tax returns for the past years and that in doing so they would get a refund from the internal_revenue_service irs which they could use to make their initial investment in the partnership petitioner inquired whether that was legal and mr hoyt assured her that it was petitioner asked other questions of mr hoyt during this meeting but she felt as though many of her questions remained unanswered mr hoyt provided petitioner and mr capehart with a packet of promotional materials relating to the hoyt partnerships the materials included a document entitled the big_number lb tax_shelter a round-up of data and a quick course in cattle breeding tax_shelters which stated in pertinent part specific risks involved a change in the tax law or an audit and disallowance by the irs could take away all or part of the tax benefits plus the possibility of having to pay back the tax savings with penalties and interest we know we will be subject_to constant audits by the irs and if you don’t have a tax man who knows you well enough to give you specific personal advice as to whether or not you belong in the cattle business stay out mr capehart reviewed the documents but petitioner chose not to petitioner was skeptical about investing in the partnership so she had one of her clients from the bank who was an attorney review the partnership and subscription agreement petitioner did not give the attorney any of the promotional materials to review the attorney advised petitioner that the agreement appeared to be legal but he was unable to offer any opinion as to the legitimacy of the business itself on date petitioner and mr capehart invested in one of the hoyt partnerships called shorthorn genetic engineering sge petitioner did not trust mr hoyt and she tried to convince mr capehart that they should not invest in sge both petitioner and mr capehart however signed the subscription agreement which included a power_of_attorney and a partnership_agreement to invest in sge on the signed subscription agreement under the heading type of ownership a checkmark was placed on the line indicating joint_tenancy petitioner signed the document because mr capehart told her that he wanted to join sge from to petitioner and mr capehart continued to invest in other hoyt partnerships both petitioner and mr capehart signed documents related to their purchase of additional partnership interests and the hoyt organization issued certificates in both of their names to reflect their joint_ownership of partnership units petitioner and mr capehart invested in the hoyt partnerships using funds from their joint bank account mr 4the additional partnerships in which petitioner and mr capehart invested were hoyt sons trucking partners j v timeshare breeding service j v timeshare breeding service and durham genetic engineering j v capehart gave petitioner all of the bills they received from the various hoyt entities and petitioner paid them by filling out and signing personal checks drawn on their joint account in addition petitioner purchased three of the six cashier’s checks that she and mr capehart sent to the hoyt organization after investing in the partnerships petitioner and mr capehart received monthly newsletters advertisements and newspaper articles from the hoyt organization that informed them of recent developments in the cattle breeding industry and events taking place within the hoyt partnerships petitioner never opened any mail unless it was addressed only to her so petitioner did not read all of the information they received from the hoyt organization mr capehart often shared correspondence from the hoyt organization with petitioner but petitioner suspected that he only showed her favorable documents to prove to her that they had made a wise investment petitioner and mr capehart also toured several of the hoyt ranches over a 2-day period during the ranch tour petitioner received a folder containing partnership information provided by the hoyt organization in addition petitioner and mr capehart received resource allocation forms on which they could rank certain proposed hoyt partnership projects in the order that they believed would make the best use of their capital contributions while petitioner did not complete her own form she filled out mr capehart’s for him and both petitioner and mr capehart signed the form both petitioner and mr capehart contacted the hoyt organization on several occasions to inquire about their contributions to the hoyt partnerships and mr capehart often asked petitioner to make phone calls about specific issues relating to their investment as they received more letters from the irs about the partnerships petitioner began making more phone calls to the hoyt organization tax returns petitioner and mr capehart filed joint federal_income_tax returns for through on date petitioner and mr capehart filed form_1045 application_for tentative refund on which they carried back an investment_credit from sge to and as a result petitioner and mr capehart reported no income_tax_liability for and reported an income_tax_liability of only dollar_figure for the taxable_year and claimed cumulative income_tax overpayments for and of dollar_figure on their federal_income_tax returns for through petitioner and mr capehart reported the following 5ultimately petitioner forgot to submit mr capehart’s form to the hoyt organization total income sch e ira investment year before sch e loss loss contribution credit dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number the schedule e supplemental income schedule losses were the losses attributable to sge that were allocated to petitioner and mr capehart on the forms k-1 partner’s share of income credits deductions etc received from the hoyt organization the ira contributions represented amounts allegedly contributed to iras established for petitioner and mr capehart the investment_tax_credit claimed for was allocated to petitioner and mr capehart by the hoyt organization with respect to their investment in sge the hoyt organization prepared petitioner and mr capehart’s through returns and the form_1045 before signing each return mr capehart gave it to petitioner and together they reviewed it for accuracy by comparing the figures reported on the return to the records they had submitted to the hoyt organization neither petitioner nor mr capehart understood how the hoyt organization had arrived at some of the figures reported 6before petitioner and mr capehart invested in the hoyt partnerships a certified_public_accountant had prepared their returns petitioner began to prepare their federal_income_tax returns at some point that is not indicated in the record when she and mr capehart no longer relied on the hoyt organization to do so on their returns and petitioner questioned the legitimacy of the large losses that were reported but both petitioner and mr capehart signed the returns anyway the hoyt partnership litigation and settlement the commissioner initiated audits of the hoyt partnerships including but not limited to sge and sent appropriate notices to the partners including petitioner and mr capehart mr hoyt the tax_matters_partner for the partnerships represented the hoyt partnerships during the audits as a result of the audits the commissioner proposed adjustments to the hoyt partnership tax returns the hoyt partnerships filed petitions in this court to contest the partnership adjustments the partnership-level proceedings were resolved as a result of our opinions in shorthorn genetic engg ltd v commissioner tcmemo_1996_515 and bales v commissioner tcmemo_1989_568 involving dockets filed by partners in similar hoyt partnerships that were tried as test cases and covered taxable years before and a memorandum of understanding between the irs and mr hoyt dated date the settlement agreement that set forth the basis for settling all hoyt cattle partnership cases for through 7for example on date the irs sent petitioner and mr capehart a letter informing them that the irs was examining sge with respect to its taxable_year in bales v commissioner supra we held inter alia that although the hoyt partnerships at issue were not lacking in economic_substance and would be respected for tax purposes adjustments to the hoyt partnerships’ proportionate shares of losses generated from the acquisition management and sale of hoyt cattle were required and the recalculated losses were deductible by the limited partners to the extent of the partners’ adjusted bases the settlement agreement which was executed after we issued bales in provided in pertinent part as follows deductions for contributions to an individual_retirement_arrangement -- also called an investment retirement account -- are limited to cash actually paid to custodial banks on or before the due_date of the return for which the deduction is to be claimed the total number of cattle in service and subject_to depreciation by the investor partnerships in each of the following respective years is -- big_number -- big_number -- big_number -- big_number -- big_number -- big_number -- big_number for federal_income_tax purposes all the cattle are adult breeding cattle each having an original depreciable basis of dollar_figure the number of cattle to be depreciated during any year will be determined by the following method the depreciable cattle in the herd of each investor partnership will be adjusted by multiplying the number listed in the partnership’s books_and_records by the ratio of the aggregate number of cattle in service in all the partnerships as indicated immediately above over the aggregate number of cattle listed in the partnerships’ books_and_records and subject_to depreciation for example in the year the books_and_records of florin farms indicate that the partnership claimed head of cattle subject_to depreciation the aggregate number of cattle listed in the depreciation schedules of all the investor partnerships was big_number for purposes of this case then florin farms would be considered to have head of cattle subject_to depreciation computed as follows x big_number big_number depreciation for all cattle placed_in_service in will be computed using the straight_line method and a year useful_life -- without regard to the adr system or any other methods previously used all cattle which were already in partnerships on date will be considered placed_in_service in such cattle would therefore be eligible for depreciation for only years -- and they would then be considered fully depreciated depreciation for all cattle placed_in_service after will be computed using the accelerated_cost_recovery_system considering the cattle year property all purchases of cattle after are in the year the partnership is formed investment_tax_credit will be allowed on the number of cattle in service during the first year of the partnership’s existence as revised by the formula discussed above times dollar_figure per head cattle will be considered placed_in_service in the year the partnership is formed all cattle purchased are new sec_38 property satisfaction of obligations for interest principal payments and management fees by transferring calves and culled cows will constitute ordinary_income to the investor partnerships this convention is consistent with the tax court’s decision in bales v commissioner which provides that calves are not sec_1231 property and although culled cattle are sec_1231 property the gain on which may be long term capital_gain depending on the holding_period depreciation allowed must be recaptured as ordinary_income under the provisions of sec_1245 for all years after management company is comprised of mr hoyt who is entitled to of the profits and the investor partnerships in existence at date the investor partnerships are each entitled to of the remaining of the profits the investor partnerships are each entitled to of of any net losses each partner’s profit and loss sharing percentage is determined annually by comparing the partner’s capital_account to the aggregate of the capital accounts of all partners in the partnership this determination is made based on the total capital owned not the total capital originally subscribed partners in the investor partnerships are divided into two categories partners who continue to honor their note obligations to ranches and who continue to participate in the hoyt cattle partnership for purposes of this memorandum will be referred to as the active partners partners who have walked away from their note obligations and or who no longer participate in the partnership for purposes of this memorandum will be referred to as the inactive partners the determination of when and whether a partner is active or inactive and the status of the partner’s ownership_interest will be made using all appropriate records of ranches the investor partnerships and the individual partners including but not limited to ranches’ note records whether or not schedules k-1 were issued to partners whether the partners continued to claim items from the partnership on federal_income_tax returns correspondence and forms the amount of liabilities assumed personally by the partners during the first year of the partnership will be based on original subscription agreements and will be provided by walter j hoyt iii within one week after the partnership spreadsheet is submitted to him for review and or correction for federal_income_tax purposes the maximum amount of partnership debt which can be assumed by all partners in an investor partnership is determined by multiplying the number of cattle in service during the first year of the partnership’s existence -- as indicated above -- by the fair_market_value of the cattle for federal_income_tax purposes dollar_figure for example poison creek ranches is considered to have put in service head of cattle in the cost_basis of the cattle for purposes of depreciation is dollar_figure per head therefore the maximum amount of the note due to ranches incident to depreciation and which is includible in the partner’s basis is dollar_figure calculated as follows cattle in service cost_basis per head total partnership note includible in basi sec_118 dollar_figure big_number dollar_figure all partners who originally assumed personal liability for a portion of the partnership debt during the first year of the partnership -- whether they are now determined to be active or inactive partners -- will be assigned a share of the lower amount of recognized partnership debt described above each partner’s share will be the exact same percentage as his her share of the partnership debt originally assumed inactive partners are deemed to have liquidated their respective partnership_interest when they abandon it according to the following guidelines the amount_realized by partners on the liquidation of their partnership_interest will be the amount of the assumed liability for which they remained liable when they abandoned their interest in the partnership this amount is the partner’s share of the lower recognized partnership debt described above the deemed liquidation of partnership_interest by inactive partners will occur on december of the year they become inactive as described above in computing at risk active partners are entitled to include their prorated share of partnership debt which was previously attributable to inactive partners for purposes of at risk and basis active partners assume this additional debt on the date an inactive partner is deemed to have liquidated his her partnership_interest as described in the immediately preceding paragraph profits losses and credits -- after considering mr hoyt’s share -- are allocated strictly on the basis of capital_account this means that each partner’s interest in the credits profits and or loss is calculated annually by comparing the partner’s capital_account to the aggregate of the capital accounts of all partners in the partnership for purposes of computing a partner’s capital_account all partners are entitled to include their share of partnership debt for which they assumed personal liability until they liquidate their interest in the partnership any partner having a capital_account below zero has a basis in the partnership below zero pursuant to and in accordance with the settlement agreement and our opinion in shorthorn genetic engg ltd v commissioner tcmemo_1996_515 the capital_account of petitioner and mr capehart was recomputed and computational adjustments were made to the distributive shares of hoyt partnership losses claimed by petitioner and mr capehart resulting in deficiencies for each of the years at issue the adjustments were primarily attributable to the hoyt organization’s having sold more cattle to the various hoyt limited_partnerships than it actually owned see id having overvalued some of the cattle sold to the hoyt limited_partnership see 117_tc_279 and having failed to properly account for income generated by the sale of calves in calculating partnership losses see bales v commissioner tcmemo_1989_568 petitioner’s claim for sec_6015 relief on or about date petitioner filed form_8857 request for innocent spouse relief and separation of liability and equitable relief on which she requested relief pursuant to sec_6015 and f for through on date respondent sent petitioner a preliminary determination denying petitioner’s request for relief under sec_6015 c and f for through respondent denied relief on the basis that petitioner had actual knowledge or reason to know of the item giving rise to the understatement petitioner did not show that the erroneous items were attributable to her spouse petitioner did not demonstrate that it would be inequitable to hold her liable for the deficiency attributable to the understatement and petitioner did not meet the marital status requirements of sec_6015 on date petitioner timely submitted a written appeal of respondent’s determination to the irs appeals_division on date respondent issued a notice_of_determination in which he concluded that petitioner did not qualify for relief from joint_and_several_liability under sec_6015 c or f with respect to his determination under 8on date respondent sent petitioner a letter that indicated petitioner’s request for relief with respect to the through taxable years was premature sec_6015 respondent stated that you failed to meet all the requirements of sec_6015 therefore you do not qualify for relief under the law with respect to his determination under sec_6015 respondent stated that you are not eligible for relief under the law since the majority of the factors weigh against equitable relief on date petitioner filed a timely petition with this court pursuant to sec_6015 seeking review of respondent’s determination with respect to petitioner’s through taxable years opinion in general taxpayers filing joint federal_income_tax returns are each responsible for the accuracy of their return and are jointly and severally liable for the entire tax_liability due for that year sec_6013 114_tc_276 in certain circumstances however a spouse may obtain relief from joint_and_several_liability by satisfying the requirements of sec_6015 sec_6015 provides that a spouse who has made a joint_return may elect to seek relief from joint_and_several_liability under sec_6015 dealing with relief from sec_6015 applies to tax_liabilities arising after date and to tax_liabilities arising on or before date that remain unpaid as of such date internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_740 liability for an understatement_of_tax on a joint_return sec_6015 provides that a spouse who is eligible to do so may elect to limit that spouse’s liability for any deficiency with respect to a joint_return under sec_6015 relief from joint_and_several_liability under sec_6015 or c is available only with respect to a deficiency for the year for which relief is sought sec_6015 and c see h conf rept pincite 1998_3_cb_747 if relief is not available under either sec_6015 or c an individual may seek equitable relief under sec_6015 which may be granted by the commissioner in his discretion in this case petitioner contends that she is entitled to full relief from liability under sec_6015 or f alternatively petitioner seeks full relief under sec_6015 contending that no part of the deficiency is allocable to her our jurisdiction to review petitioner’s request for relief is conferred by sec_6015 which allows a spouse who has requested relief from joint_and_several_liability to contest the commissioner’s denial of relief by filing a timely petition in this court we address petitioner’s request for relief under subsections b c and f of sec_6015 in turn a sec_6015 sec_6015 authorizes respondent to grant relief from joint_and_several_liability if the taxpayer satisfies each requirement of subparagraphs a through e sec_6015 provides sec_6015 procedures for relief from liability applicable to all joint filers -- in general --under procedures prescribed by the secretary if-- a a joint_return has been made for a taxable_year b on such return there is an understatement_of_tax attributable to erroneous items of individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such understatement d taking into account all of the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement and e the other individual elects in such form as the secretary may prescribe the benefits of this subsection not later than the date which i sec_2 years after the date the secretary has begun collection activities with respect to the individual making the election then the other individual shall be relieved of liability for tax including interest penalties and other_amounts for such taxable_year to the extent such liability is attributable to such understatement the requirements of sec_6015 are stated in the conjunctive therefore if the requesting spouse fails to meet any one of them she does not qualify for relief 119_tc_306 affd 101_fedappx_34 6th cir except as provided by sec_6015 the requesting spouse bears the burden of proving that she satisfies each requirement of sec_6015dollar_figure see rule a respondent does not dispute that petitioner meets the requirements in subparagraphs a and e of sec_6015 but contends that petitioner has not satisfied the requirements of subparagraphs b c and d of sec_6015 petitioner disagrees with respect to subparagraph b of sec_6015 petitioner argues that the understatement_of_tax is attributable entirely to mr capehart because the investment in sge was not a joint investment and that mr capehart was solely responsible for investing in sge respondent argues that the understatement_of_tax is not solely attributable to the erroneous items of mr capehart because both petitioner and mr capehart owned the partnership_interest in sge and petitioner participated in the 10petitioner does not contend that sec_7491 applies to this case and has not produced evidence to show she satisfied the requirements of sec_7491 joint investment respondent relies on ellison v commissioner tcmemo_2004_57 to support his position in ellison we held that the taxpayer failed to prove that the understatement_of_tax was solely attributable to the erroneous items of the nonrequesting spouse under sec_6015 because the requesting spouse was a partner in the hoyt partnership and held the partnership units in joint_tenancy with her spouse the taxpayer in ellison also signed partnership documents and checks payable to the hoyt organization and used funds from a joint account she held with her spouse to invest in the partnership the material facts of ellison are indistinguishable from those in the present case and support the conclusion that the erroneous items are not solely mr capehart’s items petitioner signed the required partnership documents confirming she was a partner and petitioner and mr capehart invested in the hoyt partnerships using funds from their joint bank account petitioner purchased cashier’s checks and wrote and signed all of the personal checks that were payable to the various hoyt entities for their partnership interests the hoyt organization issued certificates for partnership units in both of their names and viewed petitioner and mr capehart as joint investors petitioner contends however that joint_ownership of the investment is not determinative of whether the erroneous item giving rise to the understatement is attributable to one or both spouses relying on rowe v commissioner tcmemo_2001_325 petitioner argues that the erroneous items should be attributed to the spouse who made the decisions relating to the investment that produced the erroneous items in rowe we declined to allocate to the taxpayer any portion of the erroneous losses generated by the taxpayer’s spouse’s farming activities even though the taxpayer was listed as one of the proprietors on the joint tax returns the taxpayer in rowe did not make or participate in the making of any decisions relating to the activity was not allowed to see the entire tax_return before it was filed was not consulted by her spouse before he engaged in the activity did not sign any checks for expenses related to the activity and was not otherwise involved in the farming activity in contrast to the facts in rowe the record in this case establishes that petitioner was actively involved along with mr capehart in matters relating to their investment in sge petitioner and mr capehart met with mr hoyt toured the hoyt ranches received various promotional and informational materials from the hoyt partnerships became partners by signing the subscription agreement and signed the income_tax returns prepared by the hoyt organization in addition petitioner arranged for an attorney to review the subscription and partnership_agreement before she and mr capehart signed it and she made phone calls to the hoyt organization on several occasions to obtain answers to both her own and mr capehart’s questions about their investments regardless of whether mr capehart played a dominant role in the decision to invest in the hoyt partnerships or whether petitioner at times was simply following mr capehart’s orders the fact that petitioner ultimately agreed to become a partner and participated in managing the investment is sufficient for us to find that the erroneous items giving rise to the understatements of tax are items of both petitioner and mr capehart bartak v commissioner tcmemo_2004_83 ellison v commissioner supra see also mora v commissioner t c pincite doyel v commissioner tcmemo_2004_35 petitioner argues that the facts of this case are distinguishable from bartak and doyel because mr capehart coerced petitioner into participating in the investment controlled all aspects of the investment and acted in a deceitful and domineering manner towards petitioner with regard to partnership matters however the record is lacking in credible_evidence to support petitioner’s allegations although mr capehart initiated the investment in the hoyt partnerships he never persuaded petitioner to participate in the investment by coercing deceiving or threatening her to the contrary mr capehart included petitioner in the meeting with mr hoyt and petitioner attended the hoyt ranch tour because mr capehart trusted petitioner to perform mathematical computations he gave her all of the bills from the hoyt organization to pay and allowed her to review all of the tax returns they filed in addition mr capehart showed petitioner mail they received from the partnership and often encouraged her to call the hoyt organization to inquire about their investment we conclude that petitioner has failed to prove that the understatements of tax are attributable solely to erroneous items of mr capehart because petitioner’s failure to satisfy the requirement of subparagraph b of sec_6015 is sufficient for us to deny any additional relief pursuant to that section we need not decide whether petitioner satisfied the requirements of sec_6015 and d for the sake of completeness however we conclude that petitioner did not meet the requirements of sec_6015 and d for the reasons set forth in our analysis of sec_6015 infra accordingly we sustain respondent’s determination to deny petitioner relief from joint_and_several_liability under sec_6015 b sec_6015 under sec_6015 if the requesting spouse is no longer married to or is legally_separated from the spouse with whom she filed the joint_return the requesting spouse may elect to limit her liability for the deficiency as provided for in sec_6015dollar_figure the election must be made no later than years after the secretary has begun collection activities with respect to the electing spousedollar_figure sec_6015 in general sec_6015 provides that any item giving rise to a deficiency on a joint_return shall be allocated to each spouse as though they had filed separate returns and the requesting spouse shall be liable only for her proportionate share of the deficiency that results from such allocation sec_6015 a to the extent that the item giving rise to 11a requesting spouse is no longer married if she is widowed rosenthal v commissioner tcmemo_2004_89 12a taxpayer is ineligible to elect sec_6015 if the secretary demonstrates that assets were transferred between spouses filing a joint_return as part of a fraudulent scheme to avoid tax or the electing spouse had actual knowledge when signing the return of any item giving rise to a deficiency that is allocable to the other spouse sec_6015 c respondent concedes that he is unable to show that either of those circumstances existed in this case 13petitioner originally did not request relief under sec_6015 because she filed form_8857 request for innocent spouse relief and separation of liability and equitable relief before mr capehart’s death however respondent did not require petitioner to file another form_8857 because respondent’s determination with respect to her initial request was not final when mr capehart died the deficiency provided a tax_benefit on the joint_return to the other spouse the item shall be allocated to the other spouse in computing his or her proportionate share of the deficiency sec_6015 the electing spouse bears the burden_of_proof with respect to establishing the portion of any deficiency that is allocable to her sec_6015 because respondent determined that petitioner and mr capehart were joint investors in sge respondent attributed one- half of the partnership items giving rise to the deficiency to each of petitioner and mr capehart see sec_6015 a in order for petitioner to obtain any additional relief under sec_6015 she must prove that none of the items would have been allocated to her if she and mr capehart had filed separate returns sec_6015 mora v commissioner supra pincite as discussed earlier in this opinion petitioner has failed to prove that the erroneous items giving rise to the understatement_of_tax are items solely of mr capehart petitioner has also failed to prove that she is entitled to a more favorable allocation than that conceded by respondent see sec_6015 accordingly we sustain respondent’s determination to deny petitioner any additional relief from joint_and_several_liability under sec_6015 c sec_6015 we review the commissioner’s determination to deny equitable relief under sec_6015 using an abuse_of_discretion standard butler v commissioner t c pincite under this standard of review we defer to the commissioner’s determination unless it is arbitrary capricious or without sound basis in fact 118_tc_106 affd 353_f3d_1181 10th cir the question of whether the commissioner’s determination was an abuse of his discretion is a question of fact 115_tc_183 affd 282_f3d_326 5th cir a requesting spouse bears the burden of proving that the commissioner abused his discretion in denying her relief under sec_6015 the parties agree that it is appropriate to consider whether petitioner qualifies for relief under sec_6015 even though respondent has granted petitioner partial relief under sec_6015 see 121_tc_73 however the parties disagree as to whether it is inequitable to hold petitioner liable for any portion of the deficiency under sec_6015 therefore we must decide whether respondent abused his discretion in denying petitioner relief from joint_and_several_liability under sec_6015 cheshire v commissioner supra pincite butler v commissioner supra pincite pursuant to sec_6015 the commissioner has prescribed guidelines in revproc_2000_15 2000_1_cb_447 for determining whether a requesting spouse qualifies for equitable relief under that sectiondollar_figure in this case although the notice_of_determination does not state that respondent utilized the guidelines in revproc_2000_15 supra to make his determination that petitioner is not entitled to relief under sec_6015 the notice_of_determination refers to respondent’s analysis of factors and we assume that respondent’s reference to factors in the notice_of_determination is to the factors enumerated in revproc_2000_15 supra this court has upheld the use of the guidelines specified in revproc_2000_15 supra and has analyzed the factors listed in revproc_2000_15 supra in reviewing the commissioner’s negative determination under sec_6015 see eg 120_tc_137 jonson v commissioner supra pincite moreover petitioner has not objected to the use of the guidelines contained in revproc_2000_15 supra and she has addressed the factors in her posttrial briefs revproc_2000_15 sec_4 c b pincite lists seven threshold conditions that must be satisfied before the 14on date the commissioner issued revproc_2003_ 2003_32_irb_296 which supersedes revproc_2000_15 2001_1_cb_447 the new revenue_procedure is effective for requests for relief filed on or after date and therefore is inapplicable here commissioner will consider a request for relief under sec_6015 respondent concedes that petitioner satisfied the seven threshold conditions revproc_2000_15 sec_4 c b pincite provides that in cases where the threshold conditions set forth in revproc_2000_15 sec dollar_figure have been satisfied but the requesting spouse does not qualify for relief under revproc_2000_15 sec_4 c b pincite equitable relief may be granted under sec_6015 if taking into account all facts and circumstances it is inequitable to hold the requesting spouse liable revproc_2000_15 sec dollar_figure and c b pincite contains a list of positive and negative factors that the commissioner must take into account in determining on the facts and circumstances whether to grant equitable relief under sec_6015 as revproc_2000_15 sec dollar_figure makes clear no single factor is determinative in any particular case all factors are to be considered and weighed appropriately and the listing of factors is not intended to be exhaustive see also washington v commissioner supra pincite jonson v commissioner supra pincite 15rev proc sec_4 2000_1_cb_447 lists the circumstances under which equitable relief under sec_6015 will ordinarily be granted in cases where a liability reported on a joint_return is unpaid because this case involves deficiencies and not unpaid liabilities reported on joint returns revproc_2000_15 sec_4 c b pincite does not apply see mellen v commissioner tcmemo_2002_280 revproc_2000_15 sec_4 lists the following six positive factors that the commissioner will weigh in favor of granting equitable relief a marital status the requesting spouse is separated or divorced from the nonrequesting spouse b economic hardship the requesting spouse would suffer economic hardship within the meaning of sec_4 c of this revenue_procedure if relief from the liability is not granted c abuse the requesting spouse was abused by the nonrequesting spouse but such abuse did not amount to duress d no knowledge or reason to know in the case of a liability that was properly reported but not paid the requesting spouse did not know and had no reason to know that the liability would not be paid in the case of a liability that arose from a deficiency the requesting spouse did not know and had no reason to know of the items giving rise to the deficiency e nonrequesting spouse’s legal_obligation the nonrequesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the outstanding liability this will not be a factor weighing in favor of relief if the requesting spouse knew or had reason to know at the time the divorce decree or agreement was entered into that the nonrequesting spouse would not pay the liability f attributable to nonrequesting spouse the liability for which relief is sought is solely attributable to the nonrequesting spouse revproc_2000_15 sec_4 lists the following six negative factors that the commissioner weighs against granting equitable relief a attributable to the requesting spouse the unpaid liability or item giving rise to the deficiency is attributable to the requesting spouse b knowledge or reason to know a requesting spouse knew or had reason to know of the item giving rise to a deficiency or that the reported liability would be unpaid at the time the return was signed this is an extremely strong factor weighing against relief nonetheless when the factors in favor of equitable relief are unusually strong it may be appropriate to grant relief under sec_6015 in limited situations where a requesting spouse knew or had reason to know that the liability would not be paid and in very limited situations where the requesting spouse knew or had reason to know of an item giving rise to a deficiency c significant benefit the requesting spouse has significantly benefitted beyond normal support from the unpaid liability or items giving rise to the deficiency see sec_1 b d lack of economic hardship the requesting spouse will not experience economic hardship within the meaning of sec_4 c of this revenue_procedure if relief from the liability is not granted e noncompliance with federal_income_tax laws the requesting spouse has not made a good_faith effort to comply with federal_income_tax laws in the tax years following the tax_year or years to which the request for relief relates f requesting spouse’s legal_obligation the requesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the liability the knowledge or reason to know factor the economic hardship factor and the legal_obligation factor in revproc_2000_15 sec_4 b d and f respectively are the opposites of the knowledge or reason to know factor the economic hardship factor and the legal_obligation factor in revproc_2000_15 sec_4 d b and e respectively the attribution factor in revproc_2000_15 sec_4 a is substantially the opposite of the attribution factor in revproc_2000_15 sec_4 f c b pincite consequently in our review of the commissioner’s determination denying relief under sec_6015 we have held that a finding with respect to the reason to know economic hardship legal_obligation and attribution factors ordinarily will weigh either in favor of or against granting equitable relief under sec_6015 122_tc_32 we have also held that a finding that a requesting spouse did not receive a significant benefit from the item giving rise to the deficiency weighs in favor of granting relief under sec_6015 id finally we treat evidence that the remaining positive and negative factors are not applicable as evidence weighing neither in favor of nor against granting equitable relief ie as neutral id in accordance with the above we shall consider each of the positive and negative factors enumerated in revproc_2000_15 sec_4 we shall also consider whether any additional facts alleged by the parties affect the analysis of whether respondent abused his discretion in denying petitioner equitable relief under sec_6015 positive factors a marital status although petitioner was not separated or divorced from mr capehart mr capehart was deceased in rosenthal v commissioner tcmemo_2004_89 we held that in this context being widowed is the same as being separated or divorced because petitioner is a widow this positive factor applies and weighs in favor of granting petitioner equitable relief b economic hardship an analysis of economic hardship under revproc_2000_15 is conducted using rules similar to those under sec_301 b proced admin regs and focuses on the requesting spouse’s inability to pay reasonable basic living_expenses revproc_2000_15 sec_4 c c b pincite sec_301_6343-1 proced admin regs provides that the commissioner will evaluate a requesting spouse’s claim of economic hardship by considering any information offered by the requesting spouse that is relevant to the determination including but not limited to the requesting spouse’s income assets and liabilities age ability to earn responsibility for dependents and the amount reasonably necessary for basic living_expenses petitioner did not offer any evidence of her income expenses assets or liabilities other than her testimony that she and mr capehart had approximately dollar_figure in the bank drove older automobiles and maintained an average standard of living petitioner’s failure to offer credible_evidence of her current salary her basic living_expenses her current debts and all of her current_assets makes it impossible for us to evaluate her ability to pay the liabilities allocated to her under sec_6015 moreover petitioner did not prove that requiring her to pay the reduced liabilities resulting from the allocation of liability under sec_6015 would result in economic hardship we conclude therefore that petitioner has failed to carry her burden of proving that requiring her to pay the reduced liabilities would result in an economic hardship within the meaning of sec_301_6343-1 proced admin regs because petitioner has failed to establish that she will suffer an economic hardship we conclude that this positive factor does not apply c abuse by nonrequesting spouse petitioner alleges that she was motivated to participate in the investment because she feared mr capehart for purposes of this analysis we shall treat petitioner’s allegation as an allegation that petitioner was abused by mr capehart and we reject it the record simply does not support a finding that mr capehart persuaded petitioner to invest in the hoyt partnerships by threatening or abusing her among other things we note that petitioner’s alleged fear of mr capehart did not prevent her in the past from trying to convince him that she should obtain employment outside the home and he did not abuse her when she eventually did so this positive factor does not apply ewing v commissioner supra pincite washington v commissioner t c pincite d no knowledge or reason to know the tax_liabilities at issue in this case arose from deficiencies petitioner argues that she did not know or have any reason to know of the items giving rise to those deficiencies although we have not specifically discussed the meaning of the phrase item giving rise to the deficiency in the context of sec_6015 we have considered whether a requesting spouse had culpable knowledge for purposes of sec_6015 see eg bartak v commissioner tcmemo_2004_83 ellison v commissioner tcmemo_2004_57 in addition we have specifically interpreted the phrase in deciding whether a taxpayer qualifies for relief under sec_6015 in 116_tc_198 a case involving a deficiency resulting from erroneous deductions we decided whether a taxpayer had actual knowledge of the item giving rise to the deficiency under sec_6015 there we held that sec_6015 which provides an exception to a requesting spouse’s right to allocate liability under sec_6015 requires the commissioner to prove that the requesting spouse had actual knowledge of the factual basis for the denial of the deductions id pincite see also 117_tc_279 requirement that a requesting spouse have actual knowledge of an item giving rise to the deficiency requires proof of more than a taxpayer’s knowledge that an item appears on the return like sec_6015 revproc_2000_15 supra requires for purposes of sec_6015 that the requesting spouse’s knowledge of the items giving rise to the deficiency be examined in order to ascertain the level of the requesting spouse’s knowledge of the items giving rise to the deficiency for purposes of sec_6015 we must examine whether the requesting spouse knew or had reason to know of the factual basis for the denial of the deductions see king v commissioner supra pincite mora v commissioner supra pincite in this case respondent conceded for purposes of sec_6015 that he could not prove that petitioner had actual knowledge of the items giving rise to the deficiency with respect to sec_6015 our review of the record convinces us that petitioner did not have actual knowledge of the items giving rise to the deficiency however we still must decide whether petitioner had reason to know of the items giving rise to the deficiency in order to resolve the issue we must examine whether and to what extent petitioner had reason to know of the factual basis for respondent’s adjustment to the hoyt partnership loss deductions and the ira deductions claimed by petitioner and mr capehart during the years at issue at the time she filed her petition petitioner resided in nevada in the absence of a stipulation to the contrary the u s court_of_appeals for the ninth circuit is presumably the proper venue for an appeal of this case see sec_7482 in 887_f2d_959 9th cir the court_of_appeals for the ninth circuit interpreted language contained in sec_6013 the predecessor to sec_6015 in order to decide whether the taxpayer requesting relief under sec_6013 the requesting spouse had satisfied the requirement of sec_6013 that in signing the return the requesting spouse did not know or have reason to know of the substantial_understatement the court_of_appeals concluded that the plain meaning of sec_6013 was clear and that it required the requesting spouse to establish that she did not know and did not have reason to know that the deduction would give rise to a substantial_understatement id after concluding that the requesting spouse did not have actual knowledge the court_of_appeals examined whether the requesting spouse had reason to know of the substantial_understatement id the court_of_appeals held that a requesting spouse has reason to know of the substantial_understatement if a reasonably prudent taxpayer in her position at the time she signed the return could be expected to know that the return contained the substantial_understatement id pincite in evaluating how a reasonably prudent taxpayer might act the court_of_appeals considered factors the spouse’s level of education the spouse’s involvement in the family’s business and financial affairs the presence of expenditures that appear lavish or unusual when compared to the family’s past levels of income standard of living and spending patterns and the culpable spouse’s evasiveness and deceit concerning the couple’s finances after considering the factors the court_of_appeals concluded that the requesting spouse had satisfied her burden of establishing that she did not have reason to know that the deduction in question would give rise to the substantial_understatement nevertheless because the court_of_appeals also concluded that the requesting spouse had knowledge of sufficient facts to put her on notice that an understatement existed it held that the requesting spouse had a duty to inquire into the factual circumstances surrounding the deduction because the requesting spouse had made an appropriate inquiry the court_of_appeals held that the requesting spouse had satisfied the requirement of sec_6013 and that she was entitled to relief under sec_6013 although this case involves a different statute we believe that the court_of_appeals would require an analysis of the reason to know requirement like the one it used in price v commissioner supra consequently we first examine whether petitioner had reason to know of the items giving rise to the deficiency applying the same factors used by the court_of_appeals in price if we conclude that petitioner did not have reason to know we next examine whether petitioner had knowledge of sufficient facts to impose upon her a duty_of inquiry finally we examine whether petitioner satisfied her duty_of inquiry in this case petitioner who had in germany what appears to be the equivalent of a high school education in this country was actively involved in the family’s financial affairs she wrote and signed most of the checks drawn on the joint checking account and she was aware of and sometimes participated in decisions regarding family purchases at trial petitioner admitted that mr capehart never concealed or deceived her about the family finances or their hoyt partnership investments with respect to the hoyt partnership investments petitioner admitted that she had had the opportunity to review the promotional materials that she and mr capehart had received before investing in the hoyt partnerships but she chose not to do so those promotional materials warned potential investors that the promised tax savings may be disallowed by the irs and that potential investors should consult independent tax advisers before making an investment in the partnership neither petitioner nor mr capehart conducted any independent investigation or hired a competent professional to verify critical factual representations made by the hoyt organization petitioner admitted that the large bills she and mr capehart received from the hoyt organization didn’t look right to her and she felt that somehow or another they were being taken advantage of moreover petitioner was aware of and questioned the large losses claimed on the tax returns she reviewed and signed suspecting that the partnership deductions were not legitimate petitioner testified that considering the income they reported the figures reported on their tax returns from the hoyt partnerships scared the living daylight out of her nevertheless petitioner still signed the tax returns claiming partnership losses and an investment_tax_credit from sge and ira contribution deductions for contributions allegedly made on behalf of her and mr capehart on these facts we conclude that petitioner has not shown that she had no reason to know of the items giving rise to the deficiency even if we were to conclude that a reasonably prudent person in petitioner’s position at the time she signed the returns for the years at issue could not have been expected to know of the items giving rise to the deficiencies in this case we would still conclude that petitioner had failed to satisfy her duty_of inquiry petitioner and mr capehart did not make any effort to verify the most important and most basic facts essential for the viability of the hoyt partnership investments and their tax consequences for example they conducted no investigation whatsoever of whether the hoyt partnerships in which they were investing actually owned cattle in sufficient numbers and with sufficient value to support the projected loss deductions they did not ask a knowledgeable tax professional to investigate or verify that they would have sufficient basis in their hoyt partnership investments to claim their distributive shares of partnership losses they allowed the promoter of the hoyt partnerships to prepare their personal income_tax returns and they apparently never requested or obtained verification that the ira contributions claimed on their joint returns had actually been made by the contribution deadlines we conclude therefore that this positive factor does not apply because petitioner had reason to know of the items giving rise to the deficiency and failed to satisfy her duty_of inquiry with respect to those items e nonrequesting spouse’s legal_obligation petitioner does not allege that mr capehart had a legal_obligation under a divorce decree or an agreement to pay the liabilities in question in fact petitioner and mr capehart were married until mr capehart’s death consequently we conclude that this positive factor does not apply f liabilities solely attributable to nonrequesting spouse we concluded earlier in this opinion that because petitioner and mr capehart were joint investors and petitioner participated in the hoyt partnership investments the erroneous items giving rise to the deficiency are items of both petitioner and mr capehart we also concluded that for purposes of sec_6015 and d petitioner has failed to prove that more of the erroneous items giving rise to the deficiencies would be allocable to mr capehart if they had filed separate returns for each year at issue because petitioner has failed to prove that the erroneous items giving rise to the deficiency are attributable solely to mr capehart we conclude that this positive factor does not apply negative factors a attributable to the requesting spouse respondent determined that one-half of the erroneous items giving rise to the deficiencies were allocable to petitioner for purposes of sec_6015 relief we agree with that determination for the reasons stated earlier in this opinion the record adequately establishes that the hoyt partnership investments made by petitioner and mr capehart were joint investments and that petitioner actively participated in the making of those investments this factor weighs against granting petitioner equitable relief under sec_6015 b knowledge or reason to know for the reasons stated above in our analysis of the corresponding positive factor we conclude that petitioner had reason to know of the items giving rise to the deficiencies in this case and or failed to satisfy her duty_of inquiry regarding the items this factor weighs heavily against granting petitioner equitable relief under sec_6015 revproc_2000_15 sec_4 b this factor is an extremely strong factor weighing against relief c significant benefit petitioner argues that she did not significantly benefit beyond normal support from the hoyt partnership losses and investment_tax_credit giving rise to the deficiencies respondent contends however that the sge losses enabled petitioner and mr capehart to increase their available cashflow for the years at issue by over dollar_figure in tax savings which they used to make their investments in several hoyt partnerships including sge in doyle v commissioner tcmemo_2003_96 affd 94_fedappx_949 3d cir we held that a requesting spouse significantly benefited from the items giving rise to the deficiency which were tax_shelter deductions because she received significant tax refunds as a result of the items likewise in this case petitioner and mr capehart received substantial income_tax refunds as a result of items giving rise to the deficiencies that petitioner and mr capehart used the refunds to invest in the hoyt partnerships does not protect petitioner from a conclusion that she and mr capehart received a significant benefit in the form of increased disposable cashflow we conclude that this factor applies and weighs against petitioner’s claim for equitable relief under sec_6015 d lack of economic hardship as we noted in our discussion of the positive counterpart of this factor petitioner did not introduce credible_evidence to enable us to ascertain her current salary and other income assets debts and reasonable living_expenses although she was certainly in a position to do so a taxpayer’s failure to call witnesses and produce relevant documentary_evidence within her control supports an inference that such testimony and documentation would not support the taxpayer’s position 6_tc_1158 affd 162_f2d_513 10th cir because of the negative inference that we draw from petitioner’s failure to produce evidence of her current financial condition we conclude that requiring petitioner to pay the liabilities allocated to her under sec_6015 would not result in economic hardship as that term is defined under revproc_2000_15 consequently this factor applies and weighs against granting petitioner equitable relief in our analysis e noncompliance with federal_income_tax laws in subsequent years respondent did not determine that this factor applies and weighs against granting petitioner equitable relief moreover respondent does not argue in his posttrial briefs that petitioner did not make a good_faith effort to comply with her federal_income_tax obligations in years subsequent to the ones at issue here consequently we conclude that this factor does not apply and we treat it as neutral in our analysis f requesting spouse’s legal_obligation with respect to the positive counterpart of this factor we concluded that petitioner and mr capehart were married during all relevant times that they were not divorced when mr capehart died and that neither petitioner nor mr capehart had assumed sole responsibility to pay the liabilities at issue in this case these conclusions also dictate our treatment of this factor because petitioner was not solely responsible for paying the liabilities at issue in this case this factor does not apply and we treat it as neutral in our analysis other_relevant_factors petitioner argues that in determining whether it is inequitable to hold petitioner liable for the deficiency we must consider the complexity of the transactions and mr hoyt’s intentional deception of petitioner about the underlying circumstances that gave rise to the deficiencies although we may consider other factors in addition to those set forth in revproc_2000_15 supra we have previously rejected taxpayers’ arguments and denied sec_6015 relief in cases where neither spouse had actual knowledge of the facts that made the hoyt partnership losses unallowable as deductions on their joint returns bartak v commissioner tcmemo_2004_83 ellison v commissioner tcmemo_2004_57 doyel v commissioner tcmemo_2004_35 the purpose of sec_6015 is to protect one spouse from the overreaching or dishonesty of the other spouse bartak v commissioner supra citing 826_f2d_470 6th cir affg 86_tc_228 where the deficiency is attributable to the mistaken belief of both the requesting spouse and the other spouse as to the legitimacy of tax_shelter deductions we have held that it is not inequitable to hold both spouses jointly and severally liable 94_tc_126 affd 992_f2d_1132 11th cir 57_tc_732 bartak v commissioner supra ellison v commissioner supra doyel v commissioner supra conclusion after examining the entire record before us we conclude that petitioner has failed to carry her burden of proving that respondent abused his discretion in denying petitioner relief from joint_and_several_liability under sec_6015 for each of the years at issuedollar_figure to reflect the foregoing an appropriate decision will be entered 16we have carefully considered all remaining arguments made by the parties for results contrary to those expressed herein and to the extent not discussed above find those arguments to be irrelevant moot or without merit
